Citation Nr: 0706695	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-34 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a 
fractured right metatarsal.



WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in April 2006 to present testimony on the 
issue on appeal.  He also testified as to his flat foot 
disorder, which was denied by separate rating decision in 
August 2004.  On review of the veteran's June 2005 notice of 
disagreement, it specifically refers to the September 2004 
rating decision only.  Thus, the issue of service connection 
for pes planus is not on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran has not received sufficient notice with respect 
to his claim for service connection for residuals of a 
fractured right metatarsal under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  

Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Since the 
notice requirement is applicable to all aspects of the claim, 
to include the establishment of the effective date and the 
potential disability ratings, the veteran must be provided 
with information on those issues as well.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO attempted to provide the veteran with such notice in 
May 2004; however, that correspondence did not include the 
elements required to substantiate a claim for service 
connection.  Nor did it comply with the requirements of the 
Dingess/Hartman case referenced above.  Corrective notice 
should be sent. 

The record also reveals that the veteran is in receipt of 
Social Security Administration (SSA) disability benefits, 
based in part on a foot disability.  The veteran testified 
that he underwent a comprehensive podiatry examination in 
conjunction with his claim for those benefits.  The claims 
folder does not contain, however, the determination by the 
SSA or any associated medical records.

The Court has held that where VA has notice that the 
appellant has received disability benefits from the SSA, and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Because at issue is whether the veteran has 
any residual disability due to his service injury, any 
medical evaluation made by SSA is relevant.  On remand, the 
RO should request the veteran's SSA records. 

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection for residuals 
of a fractured right metatarsal, to 
include the rating criteria by which a 
disability granted service connection will 
be evaluated and how the effective date of 
that grant will be assigned.  He should 
also be notified of information and 
evidence that VA would seek to provide and 
information and evidence that he was 
expected to provide.  The veteran should 
be asked to "provide any evidence in his 
possession that pertains to the claim" 
that he has not previously submitted.

2.  Request copies of the decision and 
accompanying medical records submitted in 
support of the veteran's claim for 
disability benefits from the Social 
Security Administration (SSA).  If records 
are unavailable, SSA should so indicate.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

